BAILEY, Justice.
In my opinion the plaintiff, who is a retired army officer, is not an “officer * * in the employ of the United States”, within the provisions of Title 18, Sec. 203, U. S. Code, 18 U.S.C.A. § 203. His pay is rather in the nature of a pension than compensation for services performed. He admits that he is a person holding a place of trust or profit “under the provisions of Sec. 198, Title 18, U. S. Code [18 U.S.C.A. § 198] and as such ineligible to practice before the Treasury Department in the prosecution “of any claim against the United States.” He is not, however, debarred by statute from appearing as an attorney before the Treasury Department in any matter not involving a claim against the United States, and I see no reasonable ground for a regulation forbidding a retired army officer- from appearing as an attorney before the Department in cases which do not involve claims against the United States.
The demurrer to the answer should be sustained.